DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               VIOLET SEVEN,
                                  Appellant,

                                     v.

                   BROWARD GENERAL HOSPITAL,
                            Appellee.

                               No. 4D17-2059

                           [February 1, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John B. Bowman, Judge; L.T. Case No. 15-021284.

  Violet Seven, Pompano Beach, pro se.

  Reid A. Cocalis of Tripp Scott, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., TAYLOR and CONNER, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.